DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Applicant’s election without traverse of Group I, claims 1-7, drawn to a method of making a steel composite in the reply filed on 01/28/2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed matter of claims 2, 4 and 6-7 are not found in the specification.

Drawings
The drawings are objected to because figures 1-3 (all figures) contain non-English terms. Further, Fig .1 shows various steel names but their names do not appear to correlate to chemical symbols – for example 20mnmob8 – it is unclear whether this refers to a specific steel or whether the chemical symbols are not written properly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a steel sheet composite with specific compositional requirements, does not reasonably provide enablement for a steel sheet composite lacking the compositional requirements as recited in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
MPEP § 2164.01(a) indicates that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. Instead, the explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required. See also MPEP § 2164.04.
In the instant case, the instant specification dated 11/18/2019 sets forth as follows. 
[p 6:5 – 8:21 ] According to the invention, it has therefore turned out that the possible edge materials should have a relatively low percentage of carbon in order to improve the processability, i.e. the ductivity [sic] in the edge region. These should contain little manganese and chromium and the loss of carbon should have little influence on the strength of the material. Furthermore, it is useful if the edge material contains few alloying elements and is thus a so-called microalloyed steel. Steels of the following qualities have turned out to be suitable materials: 340 LA; 420 LA; and under certain circumstances 500 LA.
IF and ULC steels, austenitic steels, and stainless steels (rustproof steels) are not suitable for this purpose.
In particular, steels with the following compositions and element ranges are suitable:
Consequently, highly hardenable manganese-containing steels of this alloy composition are suitable for the invention (all indications in mass-%):
C	Si	Mn	P	S	Al	Cr	Ti	B	N
[%]	[%]	[%]	[%]	[%]	[%]	[%]	[%]	[%]	[%]
0.20	0.18	2.01	0.0062	0.001	0.054	0.03	0.032	0.0030	0.0041
and residual iron and smelting-related impurities,
wherein in particular, the alloy elements boron, manganese, carbon, and optionally chromium and molybdenum are used as transformation retarders in such steels.
In particular, steels of the following general alloy composition are suitable for the invention (all indications in mass-%):
carbon (C)	0.08-0.6
manganese (Mn)	 0.8-3.0
aluminum (Al)	 0.01-0.07
silicon (Si)	0.01-0.5
chromium (Cr)	0.02-0.6
titanium (Ti)	 0.01-0.08
nitrogen (N)	<0.02
boron (B)	0.002-0.02
phosphorus (P)	<0.01
sulfur (S)	<0.01
molybdenum (Mo)	<1
and residual iron and smelting-related impurities.
In particular, the following steel compositions have turned out to be suitable (all indications in mass-%):
carbon (C)	0.08-0.30
manganese (Mn)	1.00-3.00
aluminum (Al)	0.03-0.06
silicon (Si)	0.01-0.20
chromium (Cr)	0.02-0.3 
titanium (Ti)	0.03-0.04
nitrogen (N)	<0.007
boron (B)	0.002-0.006
phosphorus (P)	<0.01
sulfur (S)	<0.01
molybdenum (Mo)	<1
and residual iron and smelting-related impurities.
So-called microalloyed steels are suitable as a partner material for the above-mentioned highly hardenable boron-manganese steels; a sample alloying window for these microalloyed steels looks like the following (here as well, indications are in mass percent):
carbon (C)	0.02-0.12
manganese (Mn)	0.2-1.2
aluminum (Al)	0.01-0.07
silicon (Si)	<0.5
chromium (Cr)	<0.3
titanium (Ti)	0.01-0.15
nitrogen (N)	<0.02
boron (B)	<0.02
phosphorus (P)	<0.01
sulfur (S)	<0.01
molybdenum (Mo)	<1
With regard to the combinability of the steel materials and the annealing temperatures, according to the invention, only one material combination is used in which the desired potential gradients are present between the materials used at the edge and the material used in the core.
Therefore, the instant disclosure provides a steel sheet composite with specific compositional requirements and does not provide any guidance for an alloy that does not have abide by this compositional limitation, for example IF and ULC steels, austenitic steels, and stainless steels (rustproof steels) as is allowed/claimed by the instant claims which the instant specification teaches are not suitable for the invention disclosed. 
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, instant specification discloses a steel sheet composite with specific compositional requirements for the different sheets. However, the instant claims do not recite of this limitation or the species that were disclosed in the instant specification. Further, there is no evidence on the record that the genus is contemplated since instant disclosure does not teach of any other species that would be part of the genus. Moreover, instant specification teaches of negative consequences when not abiding by the limits set forth by the species (See instant specification page 6:5 – page 8:21: IF and ULC steels, austenitic steels, and stainless steels (rustproof steels) are not suitable for this purpose.). Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations a) "the rolling" in line 3 (which rolling does it refer to hot, cold, either or both), b) "the annealing temperature" in line 5, c) "the chemical potential" in line 6, and d) "the steel materials" in line 6. There is insufficient antecedent basis for these limitations in the claim. Claims 2-7 are dependents of claim 1 and thereby also indefinite.
Claim 2 recites the limitations a) "the lowest Ac1 temperature" in line 2. There is insufficient antecedent basis for these limitation in the claim.
Claim 3 recites the limitations a) "the chemical potential difference", b) "the two materials" and c) "the annealing temperature" in lines 1-2. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations a) "the central steel material" and b) "the outer steel materials" in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation a) "the outer regions" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation a) "the composite" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear which composite it refers to as claim 1 has recitations of “a steel composite” and “the composite material”.

Regarding claims 2-3 and 5 , a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “below the lowest Ac1 temperature of the steel materials used”, and the claim also recites  650 to 720°C and 670 to 700°C which are the narrower statements of the range/limitation.
In the present instance, claim 3 recites the broad recitation greater than 500 J/mol, and the claim also recites  preferably 1000 J/mol, more preferably greater than 2000 J/mol which is the narrower statement of the range/limitation.
In the present instance, claim 5 recites the broad recitation a total thickness of 25%, and the claim also recites preferably less than 10%, more preferably 5% which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/048844 A1 (cited in the IDS) via its US English equivalent US 2013/0189539 A1 of Van De Langkruis (US’539).
Regarding claim 1, WO 2012/048844 A1 via its US English equivalent US 2013/0189539 A1 of Van De Langkruis (US’539) teaches {abstract, claim 1} “A three-layer steel strip composite of a steel strip having a first microstructure disposed between two steel strips having a second microstructure wherein a metallic coating is present on each steel strip having the second microstructure on a surface opposite the surface contacting the steel strip having the first microstructure and method of making same” wherein the method comprises [0027] “he steps of providing a steel plate having a first microstructure and two steel strips having a second microstructure; deoxidising and cleaning the steel plate and each steel strip and disposing the steel plate between the two steel strips to form a three-layer stack package; rolling the stack package to form the composite and providing a metallic coating on each steel strip having the second microstructure on a surface opposite to the surface contacting the steel strip having the first microstructure” “(i) wherein the steel strip having the first microstructure is selected from the group consisting of: (a) a TRIP steel containing in weight % 0.10-0.30% C, 1.0-3.5% Mn, 0.2-0.8% Si and 0.5-2.0% Al, (b) a TWIP steel containing in weight % between 10 and 40% manganese and up to 10% aluminium, (c) a quenched and partitioned steel containing in weight % 0.15-0.4% C, 1.0-3.0% Mn, 1.0-2.5% Si, 0-0.5% Mo and 0-1.0% Cr, and (d) a low density steel containing in weight % 0-0.2% C, 0-2.0% Si, 0-5% Mn, 2-17% Al, 0-3% Cr, 0-0.2% Ti and 0-0.2% Ce, (ii) wherein the steel strip having the second microstructure is selected from the group consisting of an interstitial-free, extra low carbon, ultra low carbon or low carbon steel containing in weight % 0-0.1% C,0-1.0% Mn,0-0.1% Si,0-0.1% Al and 0-0.1% Cr, and (iii) wherein a metal or metal alloy coating comprising zinc, aluminium or an alloy thereof is present on each steel strip having the second microstructure on a surface opposite to the surface contacting the steel strip having the first microstructure” “wherein the composite is formed by hot-rolling, cold rolling or by hot-rolling followed by cold-rolling” {claims 1-18}. 
Therefore, the teachings of the prior art reads on the method of making the steel composite of at least two sheets of different grades/different compositions and rolled together of the instant claims. 
With respect to the diffusion annealed requirements of the instant claims, the prior art teaches soaking and galvanizing {[0034], [0042]-[0043], Fig. 2, 17}. Although the prior art does not teaching setting the annealing temperature so that an uphill diffusion of carbon takes place, the prior art teaches of specific temperatures at which the soaking and galvanizing are performed. Therefore, one would expect carbon diffusion in the prior art from one material to another as required by the instant claims because soaking or galvanizing would in effect produce diffusion. Therefore, it would have been obvious to one skilled in the art to set the annealing temperature as required by the instant claims since these temperature would help refine the microstructural properties of the steel composite as well as enhancing corrosion protection of the steel {[0011]-[0012]}
Regarding claim 2, the prior art teaches [0034] “soaking 830 or 930 +/−25° C” and “Galvanising at 460° C” which would meet the broadest limitation set forth by the instant claim of “the diffusion annealing takes place below the lowest Ac1 temperature of the steel materials used”
Regarding claim 3, the prior art does not teach of “the chemical potential difference of the two materials at the annealing temperature is greater than 500 J/mol”. However, the prior art teaches various steels for employing in the composite. Since the chemical potential is a property of the steel, the difference would be also. Therefore, the steel of the prior art would have the chemical potential difference as claimed in the instant claim.
Regarding claim 4, the prior art teaches sheets of varying chemical compositions and therefore would have the properties as claimed in the instant claim {see claim 1}.
Regarding claim 5, the prior art teaches “[0013] In a preferred embodiment of the invention each steel having the second microstructure comprises 1-10%, preferably 1-5% of the total thickness of the steel strip composite.” thereby reading on the instant claimed limitations.
Regarding claim 6, the prior art teaches “[0011] In a preferred embodiment of the invention the metal or metal alloy coating is zinc, aluminium or an alloy thereof. By coating each steel strip having the second microstructure with zinc, aluminium or an alloy thereof, the steel is afforded sacrificial corrosion protection since the zinc and aluminium, will oxidise in preference to iron in the steel.” thereby reading on the instant claimed limitations.
Regarding claim 7, the prior art teaches “three-layer steel strip composite consisting of steel strip having a first microstructure disposed between two steel strips having a second microstructure” thereby reading on the instant claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733